Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bak et al (20140214425) .

As per claim 1, Bak et al (20140214425) teaches a control method of an electronic device, the method comprising: 
receiving an input of a user's voice; acquiring text data from the user's voice (as receiving user’s utterance and converting into text – para 0054) and determining a goal component and a parameter component from the acquired text data (as determining the user action and the object – last half of para 0054, example of, user stating ‘show me’ – action, and ‘action movie’ – parameter); 
based on a basis of the goal component and the parameter component, determining a task corresponding to the user's voice (as task determination – para 0055 – determining the domain to search based on the user’s utterance); 
based on a determination that the determined task is not executable, determining the alternative task to replace the determined task on a basis of at least one of the goal component and the parameter component (as, when the expansion domain is not detected, to process the users utterance, finding a candidate domain related to the user’s request/utterance – para 0067);
and providing a message for guiding the alternative task (providing a message to the user, either text format or audio output through a speaker – last sentence in para 0102). 

As per claim 2, Bak et al (20140214425) teaches the method of claim 1, wherein the determining a task corresponding to the user's voice comprises:
determining a type of a task corresponding to the user's voice based on a basis of the determined goal component, and determining a content of a task corresponding to the user's voice on a basis of the parameter component (as determining the type of task – ‘show me’ – para 

As per claim 3, Bak et al (20140214425) teaches the method of claim 2, further comprising: based on the type of the task being determined on a basis of the goal component, determining whether a content of the determined task is executable on a basis of the parameter component (as determining, if the detected domain exists, and if not, finding a candidate expansion domain – para 0044). 

As per claim 4, Bak et al (20140214425) teaches the method of claim 3, wherein the determining the alternative task comprises, based on a determination that the content of the determined task is not executable, determining one of a plurality of alternative tasks which are capable of replacing the determined task as an alternative task, on a basis of the content of the determined task (as determining an expansion domain that can perform the requested ‘action movie’ category --  para 0044-0045). 

As per claim 5, Bak et al (20140214425) teaches the method of claim 4, wherein the determined task and the plurality of alternative tasks are matched to each other and prestored (as prestored tasks/keywords – para 0053). 

As per claim 6, Bak et al (20140214425) teaches the method of claim 3, wherein the determining the alternative task comprises, based on a determination that the content of the 

As per claim 7, Bak et al (20140214425) teaches the method of claim 1, wherein a message for guiding the alternative task is processed in a natural language format (as generating response information, para 0042, in the format of a dialogue pattern – para 0042). 

Claims 8-14 are device claims that perform the method steps of claims 1-7 above and as such, claims 8-14 are similar in scope and content to claims 1-7 above; therefore, claims 8-14 are rejected under similar rationale as presented against claims 1-7 above.  Furthermore, Bak et al (20140214425) teaches a processor/memory (either display or recognition apparatus – fig. 1) and speech input-ter (para 0042, para 0054, receiving user’s utterance).

Claim 15 is a computer readable claim whose steps mirror the method steps contained in claims 1-7 above and such, claim 15 is similar in scope and content to the claim elements contained throughout claims 1-7 above; therefore, claim 15 is rejected under similar rationale as presented against claims 1-7 above.  Furthermore, Bak et al (20140214425) teaches a computer readable medium – para 0113, 0114.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references were found, toward applicants claim scope, of query/task searching, along with the disclosure of using neural networks to perform the recognition:

Rao et al (20180199123) – para 0047, 0097, 0104,  
Aram et al (20170358305) – para 0223,0332 
Walker et al (20170358303) – para 0220, 0231
Raitio (20170358301) – para 0210, 0221

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        04/19/2021